DETAILED ACTION

Response to amendments

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 12/22/2020 after the non-final rejection of 10/06/2020. No claims have been added or cancelled, but claims 4, 11 and 18 have been amended in this submission. Thus claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	The Applicant’s arguments with regards to the independent claims 1, 8 and 15 have been fully considered but are unpersuasive for at least the reasons outlined below. 

With regards to independent claim 1, the Applicants argue that Examiner quoted prior art reference Makino (U.S. Patent Application Publication # 2017/0069316 A1) does not teach “responsive to the determining that the user utterance indicates the mission change from the first 12 Amendment dated December 22, 2020Reply to Office Action dated October 6, 2020mission to the second mission, prompting, via the one or more artificial intelligence framework modules, a user to clarify an intention to change from the first mission to the second 

The Examiner respectfully disagrees and argues that the claim scope in the limitation argued above is not about who makes the topic change but rather clarifying from the user via a prompt that he/she does indeed want to change the mission or topic. Even in the limitation immediately preceding this limitation, the system determines that the user indicates a mission change. The mission change is however carried out by the system itself after the determination and clarification is completed that the user indeed does want the mission changed (see a later limitation of claim 1 and paragraph 21 of the Applicant’s specification, wherein the system generates a reply to further the second changed mission rather than the first mission). In fact, the Applicant’s specification is replete with instances where the system changes the mission, sometimes even doing so unilaterally (See para 110 of the Applicant’s own specification where the system may randomly select a query to start a new mission).

Hence, the Applicant’s contention that the user starts a new mission in their specification is not supported by their own specification. Now, returning to the limitation under discussion, the aspect of clarification of topic/mission by way of a prompt is taught by Makino, see figure 5 wherein the system prompts the user Para 42 and figures2, further teach that after creating a reply sentence for connecting to a next topic, the creator creates a reply sentence for topic change. A reply sentence for topic change as used herein means a reply sentence that is used, following the reply sentence for connecting to a next topic uttered before topic change, for changing to the next topic. Topic change as used herein includes changing to another topic falling under the topic of the current dialogue, as well as changing to another topic included in the keyword table, e.g. if the topic of the current dialogue is "weather", topic change includes changing to another topic such as, "animal". 

With regards to claims 4, 11 and 18 the Applicant’s arguments are moot in light of new grounds of rejection as necessitated by amendments. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 4-6, 8, 11-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barve (U.S. Patent Application Publication # 2014/0163965 A1) in view of Makino (U.S. Patent Application Publication # 2017/0069316 A1).  

With regards to claim 1, Barve teaches a system comprising one or more computer processors; one or more computer memories; one or more artificial intelligence framework modules incorporated into the one or more computer memories, the one or more artificial intelligence framework modules configuring the one or more computer processors to perform operations for guiding a conversation with an intelligent assistant (Paragraphs 162-166, teach the use of 

the operations comprising receiving a user utterance from a user device, the user utterance being part of the conversation involving the intelligent assistant, the conversation including preceding user utterances in pursuit of a first mission (Abstract, teaches a method of inferring a change of a conversation session during continuous user interaction with an interactive content providing system including receiving input from the user including linguistic elements intended by the user to identify an item, associating a linguistic element of the input with a first conversation session, and providing a response based on the input);

determining that the user utterance indicates a mission change from the first mission to a second mission, the determining based on a certainty of the mission change (Paragraphs 33-37, teach that the method also includes receiving a second input from the user and inferring whether or not the second input from the user is related to the at least one linguistic element associated with the first conversation session. Upon a condition in which the second input is inferred to relate to the at least one linguistic element associated with the first conversation session, the method calls for providing a second response based on the metadata associated with the content items, the second input, and the at least one linguistic element of the first input associated with the first conversation session);

and communicating the reply to the user device for presentation in a user interface of the user device (Figures 1-5 and paragraphs 98-102, illustrate the interface architecture used to convey data to the user);  

Barve may not explicitly detail responsive to the determining that the user utterance indicates the mission change from the first mission to the second mission, prompting, via the one or more artificial intelligence framework modules, a user to clarify an intention to change from the first mission to the second mission based at least in part on the user utterance. However, Makino teaches this (Paragraphs 6 and 23 along with figure 1, teach an artificial intelligence based dialogue control apparatus holding a dialogue with a dialogue partner who is a user. Para 42 along with figures 2 and 5, further teach that after creating a reply sentence for connecting to a next topic, the creator creates a reply sentence for topic change. A reply sentence for topic change as used herein means a reply sentence that is used, following the reply sentence for connecting to a next topic uttered before topic change, for changing to the next topic. Topic change as used herein includes changing to another topic falling under the topic of the current dialogue, as well as changing to another topic included in the keyword table, e.g. if the topic of the current dialogue is "weather", topic change includes changing to another topic such as, "animal");

Makino also teaches generating a reply to the user utterance to further the second mission rather than the first mission based at least in part on the prompting (Paragraphs 43-44, further provide the examples of the dialog control apparatus taking forward the dialog to further the second topic. As an example if the user utters "flower pollen", the creator can select "flower" as a noun word and create, e.g. "By the way, are you interested in flowers?" for changing topics. Alternatively, the creator may also access the Internet to search for the current hot topics relating to "flower", and select a noun word relating to hot topics about "flower", e.g. if a search with the word "flower" results in a lot of matches with topics about cherry blossom, the creator 222 can select the noun words "cherry" and "full blossom" and create a sentence like "Meanwhile, I hear of full cherry blossom today" for changing topics). 

Barve and Makino can be considered as analogous art as they belong to a similar field of endeavor in interactive voice response systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Makino (Use of artificial intelligence for prompting clarification from the user in conversational text about whether the user is seeking the mission change) with those of Barve (Use of an interactive voice searching system) so as to continue the dialog smoothly even if the user utters an irrelevant or unknown word to the interactive voice response system (Makino, paragraphs 43 and 94). 

claim 4, Barve may not explicitly detail the limitation wherein the operations to determine that the user utterance indicates the mission change from the first mission to the second mission further comprising determining that the user utterance indicates the mission change via the one or more artificial intelligence framework modules. However, Makino teaches this (Paragraphs 6 and 23 along with figure 1, teach an artificial intelligence based dialogue control apparatus holding a dialogue with a dialogue partner who is a user. Para 42 along with figures 2 and 5, further teach that after creating a reply sentence for connecting to a next topic, the creator creates a reply sentence for topic change. A reply sentence for topic change as used herein means a reply sentence that is used, following the reply sentence for connecting to a next topic uttered before topic change, for changing to the next topic. Topic change as used herein includes changing to another topic falling under the topic of the current dialogue, as well as changing to another topic included in the keyword table, e.g. if the topic of the current dialogue is "weather", topic change includes changing to another topic such as, "animal". Also see Makino paragraphs 46-49, 58-64 and the example outlined in para 87).

Barve and Makino can be considered as analogous art as they belong to a similar field of endeavor in interactive voice response systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Makino (Use of artificial intelligence for prompting clarification from the user in conversational text about whether the user is Makino, paragraphs 43 and 94). 

With regards to claim 5, Barve teaches the system of claim 1, wherein the first mission is searching for a first type of an item featured in a listing on a network-based publication system and the second mission is searching for a second type of an item featured in an additional listing on a network-based publication system (Paragraphs 101 and 160, teach that the session dialog content module 1003, in conjunction with a Language Analyzer 1006, a Domain Specific Named Entity Recognizer 1007, a Domain Specific Context and Intent Analyzer 1008, a Personalization Based Intent Analyzer 1009, a Domain Specific Graph Engine 1010, and an Application Specific Attribute Search Engine 1011 process the user input so as to return criteria to a Query Execution Engine 1004. The Query Execution Engine 1004 uses the criteria to perform a search of any available source of information and content to return a result set. Assuming a system has retained certain entities and/or attributes from user input and system responses. When the user provides subsequent input, the techniques disclosed herein enable the new input to be evaluated against the retained values. Speaking in terms of a graph model, if linguistic elements of the subsequent input are found in an entity/relationship graph to be too far removed from the retained information, it can be inferred that the user's subsequent intent has changed from 

With regards to claim 6, Barve teaches the system of claim 1, wherein a type of the first mission pertains to one of getting suggestions of items listed on a network-based publication system that satisfy particular criteria, tracking an order corresponding to an item that was previously-purchased using the network-based publication system, and submitting feedback pertaining to a transaction completed with respect to the network-based publication system (Para 90 and figure 6, illustrate an example wherein the user seeks a movie based on the fictional character Jack Ryan that stars Sean Connery. The user may provide the query, "What movie has Jack Ryan and stars Sean Connery?" The techniques herein interpret the query, in view of the structured information repositories as: Get the node of type Movie that is connected by an edge 605 to the explicit node of type Role named `Jack Ryan` 610 and also connected via an `Acted In` edge 615 to the explicit node of type Personality named `Sean Connery` 620. The techniques described herein return the movie `The Hunt for the Red October` 625 as a result. Also see para 101). 

With regards to claims 8 and 11-13, these are method claims for the corresponding system claims 1 and 4-6. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 8 and 

With regards to claims 15 and 18-20, these are machine readable storage medium (MRSM) claims for the corresponding system claims 1 and 4-6. These two sets of claims are related as system and MRSM of using the same, with each claimed MRSM element's function corresponding to the claimed system step. Accordingly, claims 15 and 18-20 are similarly rejected under the same rationale as applied above with respect to system claims 1 and 4-6. 

4.	Claims 2-3, 7, 9-10, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barve in view of Makino and further in view of Baldwin (U.S. Patent Application Publication # 2013/0339022 A1).  

With regards to claim 2, Barve teaches the system of claim 1 wherein the operations further comprise determining the certainty based on an application of a machine-learned model to the user utterance and the preceding user utterances (Para 111 and figure 10, teach that the entity recognizer 1007 can be rules driven and/or a Bayes classifier. Linguistic elements such as nouns and gerunds can be designated as entities in a set of rules, or that association can arise during a supervised training process for the Bayes classifier. Entity recognition can, optionally, involve error correction or compensation for errors in user input);

Barve and Makino may not explicitly detail that the machine-learned model has been trained repeatedly with past utterances of other users over a time period. Attorney Docket No. 2043.K92US1 -38- Client Ref. No. P3322US1However, Baldwin teaches this (Paragraphs 13-15, teach that the intelligent hypotheses may use short-term and/or long-term shared knowledge to proactively build and evaluate interaction with a user as a conversation progresses or over time. The hypotheses may model human-to-human interaction to include a varying degree of certainty for each hypothesis); 

Baldwin also teaches the training of the machine-learned model including leveraging non-conversational interactions with the other users based on transaction records stored in a database of a network-based publication system (Para 51 and figure 3, teach that the Intelligent Hypothesis Builder 310 may use long-term shared knowledge to generate one or more implicit hypotheses of a user's intent when an utterance is missing qualifiers or other information needed to complete a request or task. Each hypothesis may have a corresponding degree of certainty. Using long-term knowledge may be substantially similar to using short-term shared knowledge, except that information may be unconstrained by a current session, and an input mechanism may include information from additional sources other than conversational sessions. Also see paragraphs 26-32). 

 (Baldwin, para 6). 

With regards to claim 3, Barve and Makino may not explicitly detail the limitation wherein to prompt the user to confirm the mission change comprises based on an identification that the certainty of the indication does not satisfy a certainty threshold, requesting clarification from the user in conversational text about whether the user is seeking the mission change. However, Baldwin teaches this (Para 49 and figure 3, teach that the Intelligent Hypothesis Builder 310 may generate one or more explicit hypotheses of a user's intent when an utterance contains all information, including qualifiers, needed to complete a request or task. Each hypothesis may have a corresponding degree of certainty, which may be used to determine a level of unprompted support to provide in a response. A response may include a confirmation to ensure the utterance was not misunderstood or the response may adaptively prompt a user to provide missing information).

 (Baldwin, para 6). 

With regards to claim 7, Barve and Makino may not explicitly detail the limitation wherein the reply directs the user to perform an action to adjust filters pertaining to the second mission, the filters selected based on aggregated behavior across the other users pertaining to the second mission. However, Baldwin teaches this (Para 32 and figure 2, teach that the alternative expression feature may recognize common alternatives for nouns and verbs to reflect variations in usage patterns according to various criteria. Users may vary expression based on age, socio-economics, ethnicity, user whims, or other factors. Thus, the alternative expression feature may support variations in expression where word order is unimportant or unanticipated. Alternatives in expression based on various criteria or demographics may be loaded into context domain agents 230 and/or vocabularies 235, and the alternative expression feature may update context domain agents 230 and/or vocabularies 235 based on inferred or newly 

Barve, Makino and Baldwin can be considered as analogous art as they belong to a similar field of endeavor in interactive voice response systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Baldwin (Directing the user to perform an action to adjust filters pertaining to the second mission) with those of Barve and Makino (Use of interactive voice response systems) so as to provide a voice user interface that understands free form human utterances, freeing users from being restricted to a fixed set of commands and/or requests (Baldwin, para 6). 

With regards to claims 9-10 and 14, these are method claims for the corresponding system claims 2-3 and 7. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 9-10 and 14 are similarly rejected under the same rationale as applied above with respect to system claims 2-3 and 7.

With regards to claims 16-17, these are machine readable storage medium (MRSM) claims for the corresponding system claims 2-3. These two sets of claims are related as system and MRSM of using the same, with each claimed 

Conclusion

5.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Wong (U.S. Patent Application Publication # 2015/0194148 A1), Pitschel (U.S. Patent Application Publication # 2014/0272821 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the 

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)